PER CURIAM.
The appellant was an officer on the police force of the City of Fort Pierce. He contends that, under Rule VIII, Section 49 and Rule IX, Section 61 of the Fort Pierce Civil Service Personnel Rules and Regulations, he was entitled to permanent status as a Captain. The City disagrees and insists that Rule VIII, Section 54 governs. Reading, construing and comparing the sections 'in pari materia, we agree with the City’s position and the comprehensive and cogent opinion of the trial court which is the basis of this appeal.
Affirmed.
WALDEN, C. J., REED, J., and MUR-PHREE, JOHN A. H., Associate Judge, concur.